Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 17 has been amended. Claims 4, 11, and 14 have been canceled. Claims 1-3, 5-10, 12, 13, and 15-18 are pending.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 05/31/2022, with respect to the claim objection(s) have been fully considered and are persuasive. The claim objection of claim 17 has been withdrawn. 
Applicant's arguments filed 05/31/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that “well-understood, routine, conventional subject matter can integrate an abstract idea into a practical application. Thus, even though the operations such as acquiring order data from a server of an e-commerce site through wired or wireless connection and displaying order data on the screen of the terminal device as claimed in the claims may be conventional, Step 2A - Prong 2 does not evaluate whether the additional elements are conventional to determine whether the abstract idea is integrated into a practical application.” Examiner disagrees. Regarding the argument on well-understood, routine, and conventional activity (WURC), the Office Action did not conclude that the additional elements were WURC under 2B, therefore, Applicant’s argument that WURC subject matter can integrate the abstract idea into a practical application is not applicable here. Further, the Applicant’s argument that Step 2A-Prong 2 does not evaluate whether the additional elements are WURC to determine whether the abstract idea is integrated into a practical application is valid, thus, the Office Action has not evaluated WURC under Step 2A, Prong 2. The argument is not applicable to what is evaluated in the Office Action. In the Office Action dated 03/07/2022 from which this response is given, the Office Action evaluates the additional elements under Step 2A, Prong 2 and concludes that the additional elements amount to no more than mere instructions to apply the exception using a generic computer. The additional elements of a terminal device (and displaying order data on the screen of the terminal device), server of an e-commerce sire, at least one processor (claims 8 and 12), memory (claim 8), non-transitory computer readable storage medium (claim 12), and computer program (claim 12) are computer components recited at a high-level of generality performing the limitations of the judicial exception. Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application. 
Applicant argues that, under prong 2 of revised step 2A, the additional elements integrate the judicial exception into a practical application under the argument "an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim" and as such “A screen of a terminal device is understood in the art to have a specific structure such as comprising electronic circuit and/or diode, and displaying data on a screen (especially displaying data on a screen requires the screen to render and display data) is specific enough and are more than applying the exception using a generic computer, and thus should amount to additional element which integrates the abstract idea (such as the mental process and mathematical concept) into practical application”. Examiner disagrees. It appears that the Applicant is arguing the “machine-or transformation” text under MPEP 2106.05(b). The MPEP states that “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” (MPEP 2106.05(b)). Further, MPEP 2106.05(b) states that “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)”. Thus, the screen of a terminal device having a specific structure such as comprising electronic circuit and/or diode, and displaying data on a screen (especially displaying data on a screen requires the screen to render and display data), still amounts to “apply it” or merely using the computer as a tool to implement the abstract idea. As envaulted above, the additional elements, including the screen is a computer component recited at a high-level of generality performing the limitations that correspond to the judicial exception. The test is not whether the additional element is “specific enough”, but whether the limitations that correspond to the judicial exception are merely being performed on a generic computer, which is the case here in this present application. 
Applicant argues that “‘the coordinates are three-dimensional coordinates are not disclosed’ and thus ‘clustering the obtained three-dimensional coordinates of the delivery addresses of the acquired order data, to generate a second preset number of order sets and obtain clustering centers of the generated order sets’ are not disclosed” and thus “clustering the delivery addresses at three-dimensional level is unconventional or otherwise more than what is well- understood, routine, conventional activity in the field” under step 2B. Examiner disagrees. Applicant further cites to the 2019 PEG quoting "if an examiner has previously concluded under revised Step 2A that, e.g., an additional element was significant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible." Examiner notes that the Office Action did not conclude that an additional element was significant extra-solution activity under revised step 2A, and thus there is no requirement to give an express evaluation the additional elements under well-understood, routine, and conventional activity under step 2B. As such, the Office Action did not provide an evaluation of WURC under step 2B. Again, Applicant’s arguments surrounding WURC are not applicable here.  Further, Applicant’s argument that “the claim(s) provides an alternative and improved unconventional way for clustering addresses, and thus improves the function of a computer by providing more accurate and finer addresses clustering” is not persuasive. Additionally, as stated above, there is no indication in the claims not specification of an improvement to the functioning of a computer. The clustering, at best, provides an improvement in the judicial exception. The Applicant indicates that the improvement is due to clustering the delivery addresses at a three-dimensional level and taking the 3D shape of the earth into consideration during clustering the addresses. The alleged improvement does not indicate an improvement to computers. The alleged improvement at best indicates an improvement in the judicial exception itself (mathematical concept). It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the alleged improvement in the Applicant’s claims are an improvement in the judicial exception itself, not an improvement in computers or technology.
Regarding Applicant’s assertion that the eligibility analysis does not require that the claims or specification to must explicitly indicate the improvement in the field, Examiner asserts that the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art (MPEP 2106.04(d)). In the instant application, there is nothing that indicates, nor is there a description of the improvement sufficient enough that it would be apparent to one of ordinary skill in the art that the alleged improvement in the clustering would improve a computer or computer function. This is mainly because the alleged improvement is merely an improvement in the judicial exception, but does not represent an improvement in computers. Providing more accurate and finer addresses clustering does not represent an improvement in computers, but at best, an improvement in the order delivery efficiency which is explicitly stated in the specification. 
Applicant argues that their claims are similar to that of Bascom Global Internet Servs. v. A T& T Mobility LLC, 827 F. 3d 1341 (Fed. Cir. 2016). Examiner disagrees. In BASCOM, the claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.” Id. at 1350. This design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.” Id. This was not conventional or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and “‘software-based invention[ ] that improve[s] the performance of the computer system itself.’” Id. at 1351 (citation omitted). In BASCOM the court held that the claims amounted to statutory subject matter under step 2B because the additional elements within the claims were directed to a particular arrangement that yielded a technical improvement to the technology of filtering content. Specifically, the particular arrangement of the additional elements of controlled network access accounts, a local client computer, an Internet computer network, and a remote ISP server, provided an unconventional combination of elements based on the installation of a filtering tool at a specific location within the network, remote from the end-users, with customizable filtering features specific to each end user, where the filtering tool at the ISP was able to identify individual accounts that communicate with the ISP server and associate a request for Internet content with a specific individual account. It explained that this yielded a technical improvement because this particular arrangement of the known elements offered both the benefits of a filter on the local computer and the benefits of a filter on the ISP server. Critically however, the court pointed to the disclosure of the application which explained why and how the particular claimed arrangement of these elements yielded the asserted technological improvement. No such unconventional and non-generic arrangement of otherwise known computer elements is argued with respect to the present claims, and Examiner asserts that the present claims do not satisfy the rationale provided by the court. The claims for example recites additional elements of a terminal device (and displaying order data on the screen of the terminal device), server of an e-commerce sire, at least one processor (claims 8 and 12), memory (claim 8), non-transitory computer readable storage medium (claim 12), and computer program (claim 12). In contrast to the claims in BASCOM however, these additional elements are not arranged in an unconventional and non-generic combination. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer. Their collective functions merely provide conventional computer implementation.  In fact, the claims are not directed to a particular arrangement of additional elements.  Examiner maintains the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12, 13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-3, 5-7, and 18 recite a method (i.e. process), claims 8-10, 13, 15, and 16 recite an apparatus (i.e. machine, or article of manufacture), and claims 12 and 17 recite a non-transitory computer readable storage medium (i.e. machine, or article of manufacture). Therefore claims 1-3, 5-10, 12, 13, and 15-18 fall within one of the four statutory categories of invention. 
Claims 1, 8, and 12 recite the limitations of acquiring a first preset number of pieces of order data, the order data including delivery addresses; converting the delivery addresses of the acquired order data into longitude and latitude coordinates of the delivery addresses of the acquired order data, and converting the longitude and latitude coordinates of the delivery addresses of the acquired order data into three-dimensional coordinates of the delivery addresses of the acquired order data; clustering the obtained three-dimensional coordinates of the delivery addresses of the acquired order data, to generate a second preset number of order sets and obtain clustering centers of the generated order sets; for each point indicated by each clustering center in the obtained clustering centers of the generated order sets, calculating a distance between the each point and a point indicated by a three-dimensional coordinate of initial location information of a target delivery personnel, so as to obtain distances between points indicated by the clustering centers of the generated order sets and the point indicated by the three-dimensional coordinate of the initial location information of the target delivery personnel; selecting, from the generated order sets, an order set having a shortest distance from the target delivery personnel; and displaying the order data included in the selected order set. The limitations are drawn to order delivery, and clustering to determine how groups of data are related. The claim limitations correspond to mathematical concepts (i.e. the limitations related to clustering  and calculating a distance between each point and a point indicated  by a three-dimensional coordinate of the initial location information of a target delivery personnel, further the clustering method for grouping is implemented by K-MEANS algorithms, etc.). The claim limitations further correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. selecting orders having a shortest distance from the target delivery personnel. The limitations recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a terminal device (and displaying order data on the screen of the terminal device), server of an e-commerce site, at least one processor (claims 8 and 12), memory (claim 8), non-transitory computer readable storage medium (claim 12), and computer program (claim 12). The computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3 and 13 recite the limitations of statisticizing a number of pieces of order data included in the generated order sets respectively; and selecting an order set including a maximum number of pieces of order data from the generated order sets. The claims include additional information that are further directed to the abstract idea analyzed above, and thus are also rejected under 35 U.S.C. 101.
Dependent claims 6 and 16 recite the limitations that each piece of order data comprises an order category and an order-placing user grade; and the sorting the order data included in the selected order set comprises: acquiring the order category and the order-placing user grade of the order data included in the selected order set; and sorting the order data included in the selected order set based on the distances between the points indicated by three-dimensional coordinates corresponding to delivery addresses of the order data included in the selected order set and the point indicated by the three- dimensional coordinate of the initial location information of the target delivery personnel, the acquired order category, and the acquired order-placing user grade. The claims include additional information that are further directed to the abstract idea analyzed above, and thus are also rejected under 35 U.S.C. 101.
Dependent claims 2, 5, 7, 9, 10, 15, 17, and 18 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 2, 5, 7, 9, 10, 15, 17, and 18 are also rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-3, 5-10, 12, 13, and 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest patent and/or patent application prior art reference(s) relating to the Applicant’s invention is Wang (2018/0300655). Wang discloses a method and device for obtaining on-demand transport which encompasses obtaining departure coordinates (initial location) and clustering data of the departure coordinates and destination coordinates to obtaining a departure and destination cluster set, and selecting an order set from the generated order sets. While Wang discloses conversion of the locations into longitude and latitude coordinates, Wang does not explicitly disclose converting the location points into three-dimensional coordinates. Wang also fails to disclose  for each point indicated by each clustering center in the obtained clustering centers of the generated order sets, calculating a distance between the each point and a point indicated by a three-dimensional coordinate of initial location information of a target delivery personnel, so as to obtain distances between points indicated by the clustering centers of the generated order sets and the point indicated by the three-dimensional coordinate of the initial location information of the target delivery personnel; selecting, from the generated order sets, an order set having a shortest distance from the target delivery personnel. The amended claim limitation(s) overcome the prior art. 
The closest non-patent literature reference found is the article “Creating balanced and connected clusters to improve service delivery routes in logistics planning” (Cao, 2010). The article discloses the goal of creating a clustering problem being to form well separated point groups/clusters such that the average the travel time or distance within each cluster is minimal subject to assuring the real total travel time or distance to a service cluster will be minimal. The reference does not explicitly disclose the limitations of the independent claims, particularly for each point indicated by each clustering center in the obtained clustering centers of the generated order sets, calculating a distance between the each point and a point indicated by a three-dimensional coordinate of initial location information of a target delivery personnel, so as to obtain distances between points indicated by the clustering centers of the generated order sets and the point indicated by the three-dimensional coordinate of the initial location information of the target delivery personnel; selecting, from the generated order sets, an order set having a shortest distance from the target delivery personnel. The amended claim limitation(s) overcome the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628